DETAILED ACTION


Allowable Subject Matter/Reasons for Allowance
Claims 123-142 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Elaissari et al., U.S. Patent No. 6,133,047 (hereinafter “Elaissari”) and Quarfoot, U.S. Patent No. 4,530,200 (hereinafter “Quarfoot”). Elaissari teaches a second polymer obtained by polymerizing a water soluble monomer of acrylamide or an acrylamide derivative, at least on cross-linking agent such as N,N-methylenebisacrylamide and a second monomer different from the first acrylamide monomer whereby the preferred polymer PNIPAM [polymer(N-isopropyl acrylamide)]. See Elaissari, col. 2, lines 42-50 and col. 5, lines 6-15. Quarfoot teaches in analogous art methods and compositions of cross-linked polymers of (meth)acrylamide using a N,N’—dihydroxy ethylene-bis-acrylamide crosslinking for aqueous polymerization. See Quarfoot, col. 2, lines 17-57. The present invention differs from Elaissari and Quarfoot in that the present invention requires a method amplifying the one or more oligonucleotides by polymerase chain reaction or emulsion polymerase chain reaction 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Elaissari and Quarfoot to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762   
                                                                                                                                                                                                     rdh